Name: Commission Regulation (EEC) No 2270/92 of 3 August 1992 re-establishing the levying of customs duties on products of category 21 (order No 40.0210), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 8 . 92 Official Journal of the European Communities No L 220/11 COMMISSION REGULATION (EEC) No 2270/92 of 3 August 1992 re-establishing the levying of customs duties on products of category 21 (order No 40.0210), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 21 (order No 40.0210), originating in Indonesia, the relevant ceiling amounts to 562 000 pieces ; Whereas on 17 January 1992 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1 992 by Council Regulation (EEC) No 3387/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/91 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 8 August 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order No Category(unit) CN code Description 40.0210 21 (1 000 pieces) Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted of wool, of cotton or man-made fibres ; under parts of tracksuits with lining, other than of category 16 or 29, of cotton or man-made fibres ex 6201 1210 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6104 69 91 621 1 32 41 6211 33 41 621 1 43 41 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Last amended by Council Regulation (EEC) No 1509/92 (OJ No L 159, 12 . 6. 1992, p. !) ¢ No L 220/12 Official Journal of the European Communities 5. 8 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1992. For the Commission Christiane SCRIVENER Member of the Commission